United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0059
Issued: May 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from an August 3, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 3, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left thumb injury
causally related the accepted May 29, 2018 employment incident.
FACTUAL HISTORY
On June 11, 2018 appellant, then a 59-year-old lead civilian pay technician, filed a
traumatic injury claim (Form CA-1) alleging that, on May 29, 2018, at 10:00 a.m., while ascending
stairs, she tripped and fell forward onto her outstretched left hand while in the performance of
duty. She described the immediate onset of shooting pain in her left thumb, with numbness of her
left hand and upper extremity. The record indicates that she stopped work on or about
June 11, 2018.3
In a development letter dated June 12, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of medical and factual
evidence needed, including a detailed description of the May 29, 2018 employment incident and a
narrative report from her physician explaining how and why that event would cause the claimed
left hand condition. OWCP afforded appellant 30 days to submit the necessary evidence.
In response, appellant submitted a report dated March 8, 2018 by Dr. Dale Dellacqua, an
attending physician Board-certified in orthopedic surgery and hand surgery. Dr. Dellacqua noted
a November 14, 2017 employment injury to the left thumb. He obtained x-rays of the left thumb
and wrist which demonstrated a fractured marginal osteophyte of the carpometacarpal (CMC) joint
with CMC arthritis. Dr. Dellacqua opined that appellant had a “work-related aggravation of a
preexisting condition.” He administered an injection to the left CMC joint and prescribed a splint.
In a report dated April 19, 2018, Dr. Dellacqua related that appellant had fallen on her
outstretched left upper extremity while at work slipping on a wet floor and since that time has had
thumb pain. He diagnosed CMC arthritis of the left thumb.
In a report dated May 31, 2018, Dr. Dellacqua noted that appellant had been in treatment
for CMC arthritis of the left thumb and had been wearing a splint when she fell tripping up stairs
on May 29, 2018. He diagnosed an exacerbation of preexisting CMC arthritis related to the injury
she described. Dr. Dellacqua recommended a CMC arthroplasty.
By decision dated August 3, 2018, OWCP accepted that the May 29, 2018 employment
incident had occurred as alleged. It denied the claim, however, finding that appellant had not met
her burden of proof to establish that her left thumb condition was causally related to the accepted
employment incident.

3

Appellant had filed a prior traumatic injury claim, which was assigned OWCP File No. xxxxxx522, for an
employment injury to her left thumb sustained on November 14, 2017. This claim was denied by OWCP on
April 30, 2018.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation,4 that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee sustained a traumatic injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components, which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.7 The second component is whether the
employment incident caused a personal injury.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.E., Docket No. 17-0547 (issued November 13, 2018); David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover,
51 ECAB 146 (1999).
8

T.H., Docket No. 18-1736 (issued March 13, 2019); R.E., id.

9

T.H., id.; G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB
140 (2000).
10

K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left thumb
injury causally related the accepted May 29, 2018 employment incident.
Appellant submitted a series of reports from her attending physician, Dr. Dellacqua. In
reports dated March 8 and April 19, 2018, Dr. Dellacqua opined that the November 14, 2017
employment incident in which she slipped and fell on a wet floor had aggravated preexisting CMC
arthritis of the left thumb. In his May 31, 2018 report, he found that the accepted May 29, 2018
employment incident also exacerbated preexisting CMC arthritis of the left thumb. However,
Dr. Dellacqua did not offer medical rationale explaining how the accepted May 29, 2018
employment incident caused or contributed to the diagnosed CMC arthritis of the left thumb.12 He
did not explain how the mechanism of injury would have physiologically caused the diagnosed
condition.13 Thus, Dr. Dellacqua’s reports are insufficient to establish appellant’s burden of proof.
The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship.14 Temporal relationship alone will not suffice. Entitlement to FECA
benefits may not be based on surmise, conjecture, speculation, or on the employee’s own belief of
causal relationship.15 The Board finds that the record lacks rationalized medical evidence
establishing causal relationship between the accepted May 29, 2018 employment incident and her
diagnosed left thumb condition.16 Thus, appellant has not met her burden of proof.17
On appeal, appellant attributes her left thumb condition to a November 4, 2017
employment incident. As explained above, she has not met her burden of proof to establish causal
relationship between the accepted May 29, 2018 employment incident and her diagnosed left
thumb condition.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

T.H., supra note 8; see C.F., Docket No. 18-1156 (issued January 22, 2019) (a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale).
13

C.F., id.

14

T.H., supra note 8; Daniel O. Vasquez, 57 ECAB 559 (2006).

15

T.H., supra note 8.

16

T.H., supra note 8; see J.S., Docket No. 17-0507 (issued August 11, 2017).

17

K.L., Docket No. 18-1029 (issued January 9, 2019).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left thumb
injury causally related the accepted May 29, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 3, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

